EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sushil Iyer on May 14, 2021.

The application has been amended as follows:

In the claims:

Claim 1, line 13, “steam” has been changed to --stream--.
Claim 4, line 1, “steam” has been changed to --stream--.
Claim 5 has been amended as follows:
5. (Currently Amended) The method of claim 4, wherein the first production stream information comprises a pressure and a first gas production rate and the second production stream information comprises a temperature, a water production rate, and a second gas production rate, and wherein the first water vapor production rate is determinedbased on the pressure and the first gas production rate, and wherein the  is determined  based on the temperature, the water production rate, and the second gas production rate.
Claim 6, line 4, “at” has been changed to --in--.
Claim 9, line 2, a period has been added at the end of the claim.
Claim 12 has been amended as follows:
12. (Currently Amended) The method of claim 11, further comprising analyzing the production stream[[,]] based on the third production stream information and at least one of the first production stream information and the second production stream information to determine a fifth value representing a flow regime of the production stream, and wherein determining the risk of corrosion and scale formation at the wellbore comprises determining the third value based on the first value, the second value, and the fifth value.
Claim 13 has been amended as follows:
13. (Currently Amended) The method of claim 12, wherein determining the fifth value comprises determining a flow regime[[,]] based on a fluid density difference, a gas velocity, and interfacial tension between gas and liquids in the tubing.
Claim 15 has been amended as follows:
15. (Currently Amended) The method of claim 1, further comprising determining a critical corrosion rate of the production stream[[,]] using the second production stream information, and wherein the third value is determined  based on a .
Claim 16, line 17, “steam” has been changed to --stream--.
Claim 17, line 1, “steam” has been changed to --stream--.
Claim 18 has been amended as follows:
18. (Currently Amended) The system of claim 16, wherein the first production stream information comprises a pressure and a first gas production rate and the second production stream information comprises a temperature, a water production rate, and a second gas production rate, and wherein the first water vapor production rate is determinedbased on the pressure and the first gas production rate, and wherein the second water vapor production rate is determined  based on the temperature, the water production rate, and the second gas production rate.
Claim 19, line 19, “steam” has been changed to --stream--.
Claim 20, line 1, “steam” has been changed to --stream--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Zhang et al. (US 2019/0292881, hereinafter Zhang).
Zhang discloses a system and method for calculating the claimed “third value” (i.e. a “scaling risk” factor, mentioned in paragraph 0015).  Zhang uses sensor systems .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676